Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.     Claims 1, 6, 8, 13 are objected to because of the following informalities: 
	Claim 1, line 2, “fixed spacing geometry” should be – a fixed spacing geometry—
	Claim 1, line 5, “of length X2” should be – “of a length X2—
	Claim 1, line 6, “of length X2” should be – “of the length X2—
	Claim 1, line 7, “the following six magnetic coupling” should be – a following six magnetic coupling—
	Claim 6, line 6, “the connection of “should be – a connection of—
Claim 8, line 2, “fixed spacing geometry” should be – a fixed spacing geometry—
	Claim 8, line 4, “the following six magnetic coupling” should be – a following six magnetic coupling—
Claim 8, line 3, “of length X2” should be – “of a length X2—
	Claim 8, line 4, “of length X2” should be – “of the length X2—
	Claim 13, line 2, “the connection of “should be – a connection of—
Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

3. Claim 1 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 7 of copending Application No.17 / 363,123 ((hereinafter “Cooke1”).( published as US-20210328462-A1). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Instant claims
Claims of application No. 17 / 363,123  
1. A transformer system comprising:
four magnetically coupled coils have fixed spacing geometry comprising
a drive coil;
a load coil;
a first resonant coil of length X2; and
a second resonant coil of length X2,




wherein the following six magnetic couplings exist between the four magnetically coupled coils: a first magnetic coupling between the drive coil and the first resonant coil, a second magnetic coupling between the first resonant coil and the second resonant coil, a third magnetic coupling between the second resonant coil and the load coil, a fourth magnetic coupling between the drive coil and the second resonant coil, a fifth magnetic coupling between the first resonant coil and the load coil, and a sixth magnetic coupling between the drive coil and the load coil;



wherein the drive coil producing magnetic fields and the first resonant coil being magnetically coupled to the drive coil producing energy that is stored by the first resonant coil and the second resonant coil being magnetically coupled to the first resonant coil to propagate the energy stored in the first resonant coil to the second resonant coil without using a magnetic core, wherein the second resonant coil is then magnetically coupled to the load coil where the energy is transferred to the load coil, and
wherein a first scaling parameter f1 is used to characterize a first variation position where the drive coil is wrapped around the first resonant coil, and a second scaling parameter f2 is used to characterize a second variation position where the load coil is wrapped around the second resonant coil, and the first scaling parameter f1 and the second scaling parameter f2 are defined as:
f1=d1/X2 and f2=d2/X2, where d1 represents a first distance between a first center position of the drive coil and a first edge of the first resonant coil and d2 represents a second distance between a second center position of the load coil and a second edge of the first resonant coil,
wherein any of, or a combination of, a group of parameters are picked to achieve a pre-defined transmission coefficient, and the group of parameters are the first center position, the second center position, a separation distance between the first resonant coil and the second resonant coil, a number of turns in the first resonant coil, a number of turns in the second resonant coil, a number of turns in the drive coil, and a number of turns in the load coil,


wherein the first magnetic coupling between the drive coil and the first resonant coil is higher than the fourth magnetic coupling between the drive coil and the second resonant coil and the sixth magnetic coupling between the drive coil and the load coil; and
wherein the third magnetic coupling between the second resonant coil and the load coil is higher than the fifth magnetic coupling between the load coil and the first resonant coil and the sixth magnetic coupling between the load coil and the drive coil.

1. A transformer system comprising a four-coil ensemble system of magnetically coupled coils having fixed spacing geometry, the four-coil ensemble system comprising:
a drive coil;
a primary resonant coil of length X2;
a load coil;
a secondary resonant coil of length X2;


7. wherein the following six magnetic couplings exist in the four-coil ensemble system: a first magnetic coupling between the drive coil and the first resonant coil, a second magnetic coupling between the primary resonant coil and the secondary resonant coil, a third magnetic coupling between the secondary resonant coil and the load coil, a fourth magnetic coupling between the drive coil and the secondary resonant coil, a fifth magnetic coupling between the primary resonant coil and the load coil, and a sixth magnetic coupling between the drive coil and the load coil,



1
wherein the drive coil producing magnetic fields and the primary resonant coil being magnetically coupled to the drive coil producing energy that is stored by the primary resonant coil and the secondary resonant coil being magnetically coupled to the primary resonant coil to propagate the energy stored in the primary resonant coil to the secondary resonant coil without using a magnetic core, wherein the secondary resonant coil is then magnetically coupled to the load coil where the energy is transferred to the load coil, and wherein a first scaling parameter f1 is used to characterize a first variation position where the drive coil is wrapped around the primary resonant coil, and a second scaling parameter f2 is used to characterize a second variation position where the load coil is wrapped around the secondary resonant coil, and the first scaling parameter f1 and the second scaling parameter f2 are defined as:
f1=d1/X2 and f2=d2/X2, where d1 represents a first distance between a first center position of the drive coil and a first edge of the primary resonant coil and d2 represents a second distance between a second center position of the load coil and a second edge of the secondary resonant coil,
wherein any of, or a combination of, a group of parameters are picked to achieve a pre-defined transmission coefficient, and the group of parameters are the first center position, the second center position, a separation distance between the primary resonant coil and the secondary resonant coil, a number of turns in the primary resonant coil, a number of turns in the secondary resonant coil, a number of turns in the drive coil, and a number of turns in the load coil.

7. … and wherein the first magnetic coupling between the drive coil and the primary resonant coil is higher than the fourth magnetic coupling between the drive coil and the secondary resonant coil and the sixth magnetic coupling between the drive coil and the load coil; and wherein the third magnetic coupling between the secondary resonant coil and the load coil is higher than the fifth magnetic coupling between the load coil and the primary resonant coil and the sixth magnetic coupling between the load coil and the drive coil.



4. Claim 8 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 14 and 20 of copending Application No. 17 / 363,123 (hereinafter “Cooke1”). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Instant Claims
Claims of Application No.: 17 / 363,123
8. A method comprising:
providing four magnetically coupled coils have fixed spacing geometry comprising a drive coil, a load coil, a first resonant coil of length X2, and a second resonant coil of length X2, 



wherein the following six magnetic couplings exist between the four magnetically coupled coils: a first magnetic coupling between the drive coil and the first resonant coil, a second magnetic coupling between the first resonant coil and the second resonant coil, a third magnetic coupling between the second resonant coil and the load coil, a fourth magnetic coupling between the drive coil and the second resonant coil, a fifth magnetic coupling between the first resonant coil and the load coil, and a sixth magnetic coupling between the drive coil and the load coil;



producing magnetic fields using the drive coil;
magnetically coupling the first resonant coil to the drive coil producing energy that is stored by the first resonant coil;

magnetically coupling the second resonant coil to the first resonant coil to propagate the energy stored in the first resonant coil to the second resonant coil without using a magnetic core, wherein the second resonant coil is then magnetically coupled to the load coil where the energy is transferred to the load coil, and wherein a first scaling parameter f1 is used to characterize a first variation position where the drive coil is wrapped around the first resonant coil, and a second scaling parameter f2 is used to characterize a second variation position where the load coil is wrapped around the second resonant coil, and the first scaling parameter f1 and the second scaling parameter f2 are defined as: f1=d1/X2 and f2=d2/X2, where d1 represents a first distance between a first center position of the drive coil and a first edge of the first resonant coil and d2 represents a second distance between a second center position of the load coil and a second edge of the first resonant coil,
wherein any of, or a combination of, a group of parameters are picked to achieve a pre-defined transmission coefficient, and the group of parameters are the first center position, the second center position, a separation distance between the first resonant coil and the second resonant coil, a number of turns in the first resonant coil, a number of turns in the second resonant coil, a number of turns in the drive coil, and a number of turns in the load coil,



wherein the first magnetic coupling between the drive coil and the first resonant coil is higher than the fourth magnetic coupling between the drive coil and the second resonant coil and the sixth magnetic coupling between the drive coil and the load coil; and
wherein the third magnetic coupling between the second resonant coil and the load coil is higher than the fifth magnetic coupling between the load coil and the first resonant coil and the sixth magnetic coupling between the load coil and the drive coil.


providing a four-coil ensemble system of magnetically coupled coils having fixed spacing geometry, the four-coil ensemble system comprising a drive coil, a primary resonant coil of length X2, a load coil, and a secondary resonant coil of length X2;

20. The method of claim 14, wherein the method comprises providing the following six magnetic couplings in the four-coil ensemble system: a first magnetic coupling between the drive coil and the first resonant coil, a second magnetic coupling between the primary resonant coil and the secondary resonant coil, a third magnetic coupling between the secondary resonant coil and the load coil, a fourth magnetic coupling between the drive coil and the secondary resonant coil, a fifth magnetic coupling between the primary resonant coil and the load coil, and a sixth magnetic coupling between the drive coil and the load coil,


14.
producing magnetic fields using the drive coil;
magnetically coupling the primary resonant coil to the drive coil producing energy that is stored by the primary resonant coil;
magnetically coupling the secondary resonant coil to the primary resonant coil to propagate the energy stored in the primary resonant coil to the secondary resonant coil without using a magnetic core, wherein the secondary resonant coil is then magnetically coupled to the load coil where the energy is transferred to the load coil, and wherein a first scaling parameter f1 is used to characterize a first variation position where the drive coil is wrapped around the primary resonant coil, and a second scaling parameter f2 is used to characterize a second variation position where the load coil is wrapped around the secondary resonant coil, and the first scaling parameter f1 and the second scaling parameter f2 are defined as: f1=d1/X2 and f2=d2/X2, where d1 represents a first distance between a first center position of the drive coil and a first edge of the primary resonant coil and d2 represents a second distance between a second center position of the load coil and a second edge of the secondary resonant coil,
wherein any of, or a combination of, a group of parameters are picked to achieve a pre-defined transmission coefficient, and the group of parameters are the first center position, the second center position, a separation distance between the primary resonant coil and the secondary resonant coil, a number of turns in the primary resonant coil, a number of turns in the secondary resonant coil, a number of turns in the drive coil, and a number of turns in the load coil.

20. wherein the first magnetic coupling between the drive coil and the primary resonant coil is higher than the fourth magnetic coupling between the drive coil and the secondary resonant coil and the sixth magnetic coupling between the drive coil and the load coil; and wherein the third magnetic coupling between the secondary resonant coil and the load coil is higher than the fifth magnetic coupling between the load coil and the primary resonant coil and the sixth magnetic coupling between the load coil and the drive coil.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


5. Claims, 2, 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17 / 363,123 (hereinafter “Cooke1”) in view of Bae (US20170338696A1).
This is a provisional nonstatutory double patenting rejection.
With regard to claim 2, Cooke1 teaches all the limitations of claim 1, but not the transformer system operates at an operating frequency picked in a range of: 100 kHz-300 kHz.
However, Bae teaches the transformer system operates at an operating frequency picked in a range of: 100 kHz-300 kHz. (e.g., 1200 output signal at 125KHz, receiver receives the AC signal at 125KHz while wireless power transfer system using the magnetic induction scheme, [0122]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Claim 1, to configure the drive coil to operate at 100kHz-300kHz, as taught by Bae, in order to operate at a proper frequency range for inductively coupled devices, satisfy the system operation requirement and generate a desired performance.
With regard to claim 9, Cooke1 teaches all the limitations of claim 8, but not the method is implemented in a transformer system that operates at an operating frequency picked in a range of: 100 kHz-300 kHz.
However, Bae teaches the method is implemented in a transformer system that operates at an operating frequency picked in a range of: 100 kHz-300 kHz (e.g., 1200 output signal at 125KHz, receiver receives the AC signal at 125KHz while wireless power transfer system using the magnetic induction scheme, [0122]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 8, to configure the system to operate at 100kHz-300kHz, as taught by Bae, in order to operate at a proper frequency range for inductively coupled devices, satisfy the system operation requirement and generate a desired performance.

6. Claims 3-7, 10-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims copending Application No. 17 / 363,123 (hereinafter “Cooke1”) in view of Tsuda (US 20160072306)
This is a provisional nonstatutory double patenting rejection.
With regard to claim 3, Cooke1 teaches all the limitations of claim 1, but not wherein the first resonant coil and drive coil are inductively coupled.
However, Tsuda teaches the first resonant coil (e.g., 22, Fig. 2) and drive coil( e.g., 21, Fig. 2) are inductively coupled ( see [0068], 21 coupled to 22 by electromagnetic induction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the first resonant coil and drive coil to be inductively coupled, as taught by Tsuda, in order to use a standard or simple 
With regard to claim 4, Cooke1 teaches all the limitations of claim 1, but not the second resonant coil and load coil are inductively coupled
However, Tsuda teaches the second resonant coil (e.g., 32, Fig. 2) and load coil (e.g., 31, Fig. 2) are inductively coupled (see [0069] 31 receives power from 32 through magnetic induction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the second resonant coil and load coil to be inductively coupled, as taught by Tsuda, in order to use a standard or simple method as inductively coupling to wirelessly coupled the drive coil and resonant coil to transmit power.
With regard to claim 5, Cooke1 teaches all the limitations of claim 1, but not the drive coil, the first resonant coil, the second resonant coil, and the load coil each have a lumped circuit representation of an LRC circuit.
However, Tsuda teaches the drive coil, the first resonant coil, the second resonant coil, and the load coil each have a lumped circuit representation of an LRC circuit (see Fig. 3, each of four coils includes LRC circuit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to the drive coil, the first resonant coil, the second resonant coil, and the load coil each have a lumped circuit representation of an LRC circuit, as taught by Tsuda, in order to use LRC circuit to make evaluation about optimum operation parameters of the system to optimize the power transfer efficiency
With regard to claim 6, Cooke1 teaches all the limitations of claim 1, but not the first resonant coil and the second resonant coil each are tuned to a defined frequency by the connection of a resonant capacitor.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the first resonant coil and the second resonant coil to tuned to a defined frequency by the connection of a resonant capacitor, as taught by Tsuda, in order to operate the system at a desired operating frequency to satisfy the user’s requirement, and improve user’s experience.
With regard to claim 7, Cooke1 teaches all the limitations of claim 1, but not the magnetic coupling between the four magnetically coupled coils is employed to determine the transformer system's performance.
Tsuda teaches the magnetic coupling between the four magnetically coupled coils ( see the coupling between 21, 22, 32, 31, [0074] , Fig. 3, [0083]) is employed to determine the transformer system's performance ( see [0083] coupling between 21 and 22 , and the coupling between 32 and 31 affect the coupling between 22 and 32, and the coupling state between 21 and 22 affects the S21 between 22 and 32, while [0017] describes S21 between 22 and 32 is the index of power transmission efficiency from the power supply module to the power receiving module, and the power transmission efficiency shows the performance of the transformer’s system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the magnetic coupling between the four magnetically coupled coils to determine the transformer system's performance., as taught by Tsuda, because the magnetic coupling between coils are effective parameters to evaluate the power transmission efficiency, and using it leads to effective design 
With regard to claim 10, Cooke1 teaches all the limitations of claim 8, but not wherein the first resonant coil and drive coil are inductively coupled.
However, Tsuda teaches the first resonant coil (e.g., 22, Fig. 2) and drive coil (e.g., 21, Fig. 2) are inductively coupled (see [0068], 21 coupled to 22 by electromagnetic induction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 8, to configure the first resonant coil and drive coil to be inductively coupled, as taught by Tsuda, in order to use a standard or simple method as inductively coupling to wirelessly coupled the drive coil and resonant coil to transmit power.
With regard to claim 11, Cooke1 teaches all the limitations of claim 8, but not the second resonant coil and load coil are inductively coupled
However, Tsuda teaches the second resonant coil ( e.g., 32, Fig. 2) and load coil ( e.g., 31, Fig. 2) are inductively coupled ( see [0069] 31 receives power from 32 through magnetic induction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 8, to configure the second resonant coil and load coil to be inductively coupled, as taught by Tsuda, in order to use a standard or simple method as inductively coupling to wirelessly coupled the drive coil and resonant coil to transmit power.
With regard to claim 12, Cooke1 teaches all the limitations of claim 8, but not the drive coil, the first resonant coil, the second resonant coil, and the load coil each have a lumped circuit representation of an LRC circuit.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 8, to the drive coil, the first resonant coil, the second resonant coil, and the load coil each have a lumped circuit representation of an LRC circuit, as taught by Tsuda, in order to use LRC circuit to make evaluation about optimum operation parameters of the system to optimize the power transfer efficiency
With regard to claim 13, Cooke1 teaches all the limitations of claim 8, but not the first resonant coil and the second resonant coil each are tuned to a defined frequency by the connection of a resonant capacitor.
However, Tsuda teaches the first resonant coil (e.g., 22, Fig. 2) and the second resonant coil( e.g., 32, Fig. 2)  are each tuned to a defined frequency ( e.g., The resonance frequency of the power-supplying resonator 22 and that of the power-receiving resonator 32 was 1 MHz, [0092]) by the connection of a resonant capacitor ( e.g., C2 connected with L2, C3 connected with L3, Fig. 3,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 8, to configure the first resonant coil and the second resonant coil to tuned to a defined frequency by the connection of a resonant capacitor, as taught by Tsuda, in order to operate the system at a desired operating frequency to satisfy the user’s requirement, and improve user’s experience.
With regard to claim 14, Cooke1 teaches all the limitations of claim 8, but not the magnetic coupling between the four magnetically coupled coils is employed to determine the transformer system's performance.
Tsuda teaches the magnetic coupling between the four magnetically coupled coils ( see the coupling between 21, 22, 32, 31, [0074] , Fig. 3, [0083]) is employed to determine the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 8, to configure the magnetic coupling between the four magnetically coupled coils to determine the transformer system's performance., as taught by Tsuda, because the magnetic coupling between coils are effective parameters to evaluate the power transmission efficiency, and using it leads to effective design of the system and improvement of the system optimization( see [0017] of Tsuda), downsizing of the system. 

7. Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US10951064B2 (herein after “Cooke”) in view of Kim (“Range-Adaptive Wireless Power Transfer Using Multiloop and Tunable Matching Techniques,” 2015) and Kim1 (“LOOP SWITCHING TECHNIQUE FOR WIRELESS POWER TRANSFER USING MAGNETIC RESONANCE COUPLING”, 2013)
With regard to claim 1, Cooke teaches a transformer system comprising:
four magnetically coupled coils have fixed spacing geometry comprising
a drive coil; a load coil; a first resonant coil of length X2; and
a second resonant coil of length X2 ( claim 1 of Cooke, publication of US 10951064B2, col 5, line 55-61) , 
wherein the drive coil producing magnetic fields and the first resonant coil being magnetically coupled to the drive coil producing energy that is stored by the first resonant coil 
wherein a first scaling parameter f1 is used to characterize a first variation position where the drive coil is wrapped around the first resonant coil, and a second scaling parameter f2 is used to characterize a second variation position where the load coil is wrapped around the second resonant coil, and the first scaling parameter f1 and the second scaling parameter f2 are defined as: f1=d1/X2 and f2=d2/X2, where d1 represents a first distance between a first center position of the drive coil and a first edge of the first resonant coil and d2 represents a second distance between a second center position of the load coil and a second edge of the first resonant coil, ( claim 1 of Cooke, publication of US 10951064B2, col 6, line 1-14)  
wherein any of, or a combination of, a group of parameters are picked to achieve a pre-defined transmission coefficient, and the group of parameters are the first center position, the second center position, a separation distance between the first resonant coil and the second resonant coil, a number of turns in the first resonant coil, a number of turns in the second resonant coil, a number of turns in the drive coil, and a number of turns in the load coil ( claim 1 of Cooke, publication of US 10951064B2, col. 6, line 15-23 )
Cooke does not teach wherein the following six magnetic couplings exist between the four magnetically coupled coils: a first magnetic coupling between the drive coil and the first resonant coil, a second magnetic coupling between the first resonant coil and the second resonant coil, a third magnetic coupling between the second resonant coil and the load coil, a fourth magnetic coupling between the drive coil and the second resonant coil, a fifth magnetic coupling between the first resonant coil and the load coil, and a sixth magnetic coupling between the drive coil and the load coil; wherein the first magnetic coupling between the drive 
Kim teaches wherein the following six magnetic couplings exist between the four magnetically coupled coils: a first magnetic coupling between the drive coil and the first resonant coil ( e.g., k12, Fig. 1(b)), a second magnetic coupling between the first resonant coil and the second resonant coil ( K23 Fig. 1(b)), a third magnetic coupling between the second resonant coil and the load coil ( K34, Fig. 1(b)), a fourth magnetic coupling between the drive coil and the second resonant coil ( K13, Fig. 1(b)), a fifth magnetic coupling between the first resonant coil and the load coil ( K24, Fig. 1(b)), and a sixth magnetic coupling between the drive coil and the load coil ( K14, Fig. 1(b)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cooke, to include the following six magnetic couplings exist between the four magnetically coupled coils: a first magnetic coupling between the drive coil and the first resonant coil, a second magnetic coupling between the first resonant coil and the second resonant coil, a third magnetic coupling between the second resonant coil and the load coil, a fourth magnetic coupling between the drive coil and the second resonant coil, a fifth magnetic coupling between the first resonant coil and the load coil, and a sixth magnetic coupling between the drive coil and the load coil, as taught by Kim, in order to use these coupling effects to analyze power transfer efficiency.
In addition , Kim1 teaches wherein the first magnetic coupling between the drive coil and the first resonant coil is higher than the fourth magnetic coupling between the drive coil and the second resonant coil and the sixth magnetic coupling between the drive coil and the load coil ( 
    PNG
    media_image1.png
    127
    937
    media_image1.png
    Greyscale
 the mutual inductance Mmn between two single-turn loop m and n using equation Neumann formula , where ¹0 is the permittivity of free space, and r is the distance between the incremental lines d  lm and dln on the respective loop m and n. Based on equation (9) the magnetic coupling between two coil is inversely proportional to the distance (r)  between the two coil. As seen in reproduced Fig. 1 of Kim1 below, the distance  d12 between the drive coil ( input loop, Fig. 1) and the first resonant coil ( transmit coil ,Fig. 1) is small than the distance( d12+ d23) between the drive coil ( input loop, Fig. 1) and the second resonant coil ( receiver coil, Fig. 1)  , d12 is also smaller than  the distance ( d12+d23+d34) between the drive coil ( input loop, Fig. 1) and the load coil ( output loop, Fig. 1). Assume all the coil have the same dL and based on the inversely proportional relationship between the mutual coupling and coil distance, M12 is larger than M13 and M14 because d12 is smaller than (d12+d23) and ( d12+d23+d34) because the magnetic coupling between two coil is inversely proportional to the distance (r)  between the two coil as shown in equation 9. 

and wherein the third magnetic coupling between the second resonant coil and the load coil is higher than the fifth magnetic coupling between the load coil and the first resonant coil and the sixth magnetic coupling between the load coil and the drive coil (.as seen in Fig. 1, the distance  d34 between the second resonant coil ( receive coil, Fig. 1) and the load ( output loop Fig. 1) is small than the distance( d23+d34) between the load coil ( output loop, Fig. 1) and the first resonant coil ( transmit coil, Fig. 1)  , d34 is also smaller than  the distance ( d12+d23+d34) between the drive coil ( input loop, Fig. 1) and the load coil ( output loop, Fig. 1). Assume all the coil have the same dL and based on the inversely proportional relationship between the mutual 

    PNG
    media_image2.png
    722
    1245
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cooke and Kim, to  configure the first magnetic coupling between the drive coil and the first resonant coil is higher than the fourth magnetic coupling between the drive coil and the second resonant coil and the sixth magnetic coupling between the drive coil and the load coil; and wherein the third magnetic coupling between the second resonant coil and the load coil is higher than the fifth magnetic coupling between the load coil and the first resonant coil and the sixth magnetic coupling between the load coil and the drive coil, and a sixth magnetic coupling between the drive coil and the load coil, as taught by Kim1, because of the arrangement of the four-coils position is known in the art and  Kim1’s equation reflects the mutual coupling relationship between the coils based on their distance, and can be used to calculate and optimize the wireless power transfer efficiency. 
With regard to claim 2, the combination of Cooke, Kim and Kim1 teaches all the limitations of claim 1, Cooke further teaches wherein the transformer system operates at an operating frequency picked in a range of: 100 kHz-300 kHz (claim 2 of Cooke).
With regard to claim 3, the combination of Cooke, Kim and Kim1 teaches all the limitations of claim 1, Cooke further teaches the first resonant coil and drive coil are inductively coupled (claim 3 of Cooke)
With regard to claim 4. the combination of Cooke, Kim and Kim1 teaches all the limitations of claim 1, Cooke further teaches wherein the second resonant coil and load coil are inductively coupled (claim 4 of Cooke).
With regard to claim 5. the combination of Cooke, Kim and Kim1 teaches all the limitations of claim 1, Cooke further teaches the drive coil, the first resonant coil, the second resonant coil, and the load coil each have a lumped circuit representation of an LRC circuit ( claim 5 of Cooke).
With regard to claim 6. the combination of Cooke, Kim and Kim1 teaches all the limitations of claim 1, Cooke further teaches   wherein the first resonant coil and the second resonant coil each are tuned to a defined frequency by the connection of a resonant capacitor ( claim 6 of Cooke).
With regard to claim 7. the combination of Cooke, Kim and Kim1 teaches all the limitations of claim 1, Cooke further teaches the magnetic coupling between the four magnetically coupled coils is employed to determine the transformer system's performance ( claim 7 of Cooke).
With regard to claim 8, Cooke teaches a method comprising:
providing four magnetically coupled coils have fixed spacing geometry comprising a drive coil, a load coil, a first resonant coil of length X2, and a second resonant coil of length X2( claim 8 of Cooke, publication of US 10951064B2, col 6, line 45-51)  
, 

magnetically coupling the first resonant coil to the drive coil producing energy that is stored by the first resonant coil;
magnetically coupling the second resonant coil to the first resonant coil to propagate the energy stored in the first resonant coil to the second resonant coil without using a magnetic core, wherein the second resonant coil is then magnetically coupled to the load coil where the energy is transferred to the load coil (claim 8 of Cooke, publication of US 10951064B2, col 6, line 51-60)  
 and wherein a first scaling parameter f1 is used to characterize a first variation position where the drive coil is wrapped around the first resonant coil, and a second scaling parameter f2 is used to characterize a second variation position where the load coil is wrapped around the second resonant coil, and the first scaling parameter f1 and the second scaling parameter f2 are defined as: f1=d1/X2 and f2=d2/X2, where d1 represents a first distance between a first center position of the drive coil and a first edge of the first resonant coil and d2 represents a second distance between a second center position of the load coil and a second edge of the first resonant coil, ( claim 8 of Cooke, publication of US 10951064B2, col 6, line 60-67, col 7, line 1-7)  
wherein any of, or a combination of, a group of parameters are picked to achieve a pre-defined transmission coefficient, and the group of parameters are the first center position, the second center position, a separation distance between the first resonant coil and the second resonant coil, a number of turns in the first resonant coil, a number of turns in the second resonant coil, a number of turns in the drive coil, and a number of turns in the load coil ( claim 8 of Cooke, publication of US 10951064B2, col 7, line 7-16)  
Cooke does not teach wherein the following six magnetic couplings exist between the four magnetically coupled coils: a first magnetic coupling between the drive coil and the first resonant coil, a second magnetic coupling between the first resonant coil and the second 
Kim teaches wherein the following six magnetic couplings exist between the four magnetically coupled coils: a first magnetic coupling between the drive coil and the first resonant coil ( e.g., k12, Fig. 1(b)), a second magnetic coupling between the first resonant coil and the second resonant coil ( K23 Fig. 1(b)), a third magnetic coupling between the second resonant coil and the load coil ( K34, Fig. 1(b)), a fourth magnetic coupling between the drive coil and the second resonant coil ( K13, Fig. 1(b)), a fifth magnetic coupling between the first resonant coil and the load coil ( K24, Fig. 1(b)), and a sixth magnetic coupling between the drive coil and the load coil ( K14, Fig. 1(b));
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cooke, to include the following six magnetic couplings exist between the four magnetically coupled coils: a first magnetic coupling between the drive coil and the first resonant coil, a second magnetic coupling between the first resonant coil and the second resonant coil, a third magnetic coupling between the second resonant coil and the load coil, a fourth magnetic coupling between the drive coil and the second resonant coil, a fifth magnetic coupling between the first resonant coil and the 
In addition , Kim1 teaches wherein the first magnetic coupling between the drive coil and the first resonant coil is higher than the fourth magnetic coupling between the drive coil and the second resonant coil and the sixth magnetic coupling between the drive coil and the load coil ( see equation (9)  of Kim1 at page 204
    PNG
    media_image1.png
    127
    937
    media_image1.png
    Greyscale
 the mutual inductance Mmn between two single-turn loop m and n using equation Neumann formula , where ¹0 is the permittivity of free space, and r is the distance between the incremental lines d  lm and dln on the respective loop m and n. Based on equation (9) the magnetic coupling between two coil is inversely proportional to the distance (r)  between the two coil. As seen in reproduced Fig. 1 of Kim1 below, the distance  d12 between the drive coil ( input loop, Fig. 1) and the first resonant coil ( transmit coil ,Fig. 1) is small than the distance( d12+ d23) between the drive coil ( input loop, Fig. 1) and the second resonant coil ( receiver coil, Fig. 1)  , d12 is also smaller than  the distance ( d12+d23+d34) between the drive coil ( input loop, Fig. 1) and the load coil ( output loop, Fig. 1). Assume all the coil have the same dL and based on the inversely proportional relationship between the mutual coupling and coil distance, M12 is larger than M13 and M14 because d12 is smaller than (d12+d23) and ( d12+d23+d34) because the magnetic coupling between two coil is inversely proportional to the distance (r)  between the two coil as shown in equation 9. 

and wherein the third magnetic coupling between the second resonant coil and the load coil is higher than the fifth magnetic coupling between the load coil and the first resonant coil and the sixth magnetic coupling between the load coil and the drive coil (.as seen in Fig. 1, the distance  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cooke and Kim, to  configure the first magnetic coupling between the drive coil and the first resonant coil is higher than the fourth magnetic coupling between the drive coil and the second resonant coil and the sixth magnetic coupling between the drive coil and the load coil; and wherein the third magnetic coupling between the second resonant coil and the load coil is higher than the fifth magnetic coupling between the load coil and the first resonant coil and the sixth magnetic coupling between the load coil and the drive coil, and a sixth magnetic coupling between the drive coil and the load coil, as taught by Kim1, because of the arrangement of the four-coils position is known in the art and  Kim1’s equation reflects the mutual coupling relationship between the coils based on their distance, and can be used to calculate and optimize the wireless power transfer efficiency. 
With regard to claim 9, the combination of Cooke, Kim and Kim 1 teaches all the limitations of claim 8, Cooke further teaches the method is implemented in a transformer system that operates at an operating frequency picked in a range of: 100 kHz-300 kHz (claim 9 of Cooke).
With regard to claim 10, the combination of Cooke, Kim and Kim 1 teaches all the limitations of claim 8, Cooke further teaches the first resonant coil and drive coil are inductively coupled (claim 12 of Cooke)
With regard to claim 11, the combination of Cooke, Kim and Kim 1 teaches all the limitations of claim 8, Cooke further teaches the second resonant coil and load coil are inductively coupled ( claim 13 of Cooke).
With regard to claim 12, the combination of Cooke, Kim and Kim 1 teaches all the limitations of claim 8, Cooke further teaches the drive coil, the first resonant coil, the second resonant coil, and the load coil each have a lumped circuit representation of an LRC circuit ( claim 14 of Cooke).
With regard to claim 13, the combination of Cooke, Kim and Kim 1 teaches all the limitations of claim 8, Cooke further teaches the first resonant coil and the second resonant coil each are tuned to a defined frequency by the connection of a resonant capacitor (claim 10 of Cooke).
With regard to claim 14, the combination of Cooke, Kim and Kim 1 teaches all the limitations of claim 8, Cooke further teaches the magnetic coupling between the four magnetically coupled coils is employed to determine the transformer system's performance ( claim 11 of Cooke).


Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanii (US 20200303958 A1) teaches changes in the position of the power-receiving coil relative to the power-transmitting coil, particularly changes in the relative angle between the axes of the two coils, will cause relatively significant variations in the amount of power being received, 
Mao (US 20160056640 A1) teaches coupling between Lt and Lr depends on the relative position and orientation of these two coils, and thus may vary in a wide range in a practical wireless power transfer system.
Hooper (US 9061216 B1) teaches wherein at least one of a relative orientation and relative position between the induction transmitting coil and the two or more induction receiving coils is variable.
Uchida (US9350196B2) teaches the relative positional relationship of the power transmitting/receiving system (the distance D1, the distance D2, the angle θ1), and the like, are input to an electromagnetic field simulator.
Zhang (US 20170358392 A1) teaches a wireless power transfer coil system using offset of electric and magnetic coupling for frequency splitting suppression, which includes one transmitting coil, one receiving coil and four loaded annular metal sheets, is provided
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

        /PINPING SUN/Primary Examiner, Art Unit 2836